DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 8/24/21.  At this point claims 1, 15 and 20 have been amended. Thus, claims 1-20 are pending in the instant application.
	The instant application having Application No.  16/528,869 has a total of  20 claims pending in the application, there are  3  independent claims and  17  dependent  claims, all of which are ready for examination by the examiner.

   1.   REJECTIONS NOT BASED ON PRIOR ART
     a.   DEFICIENCIES IN THE CLAIMED SUBJECT MATTER 
	Claim Rejections - 35 USC ' 112   
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 

Independent claims 1, 15, and 20 recite the limitation of (or similar thereof) “…. wherein the at least one replication condition comprises replication processing capacity usage below a CPU threshold and wherein replication lag is above a replication bandwidth threshold”. (emphasis added)  While the applicant’s specification (see pages 43 and 47) discusses a replication lag may be above a threshold, it does not specifically compare or check whether the ‘replication lag’ is above a ‘replication bandwidth threshold’ as claimed.  Therefore, the applicant’s specification fails to comply with the written description requirement as noted above.  The dependent claims are rejected under the same rationale as its respective independent claim.  Further correction and/or clarification is required.  The Examiner notes further reasoning in the 35 USC 112(b) rejection following.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As noted above in the USC 112(a) rejections, independent claims 1, 15, and 20 recite the limitation of (or similar thereof) “…. wherein the at least one replication condition comprises replication processing capacity usage below a CPU threshold and replication lag is above a replication bandwidth threshold”. (emphasis added)  While the applicant’s specification (see pages 43 and 47) discusses a replication lag may be above a threshold, it does not specifically compare or check whether the ‘replication lag’ is above ‘replication bandwidth threshold’ as claimed.  The examiner notes that ‘lag’ is normally expressed as some unit of time  (i.e. second, milliseconds, etc.), similarly described by the applicant’s specification on page 33; and bandwidth is normally expressed as some amount of data divided by the amount of time it takes to move or transmit data as described by page 6 of the applicant’s specification.   Thus, it is unclear how the comparison of ‘replication lag’ is being checked to be over a ‘bandwidth replication threshold’ as currently claimed.  For prior art purposes, the Examiner is construing that the replication lag is merely being compared to some threshold and not necessarily a ‘replication bandwidth threshold’ as claimed.  Further correction and/or clarification is required.  The dependent claims are rejected under the same rationale as its respective independent claim.  

Claims 1, 15, and 20 recites the limitation of (or similar thereof) of “in response, optimizing the multi-page replication request to optimize the replication process”.  (emphasis added)  It is unclear what the limitation of ‘in response’ is in response to.  It appears that the “optimizing the multi-page replication request to optimize the replication process” is performed in response to the ‘determining’ limitation prior to this limitation, but is not clear.  For examination purposes, the Examiner has construed “in response” to mean in response to any situation.  Further correction/clarification is required. The dependent claims are rejected under the same rationale as its respective independent claim.   

   2.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 14-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asher (US PGPUB # 2014/0195498 A1) in view of Krishnappa (US 2017/0060772 A1) and Doshi (US PGPUB # 2017/0220424 A1). 
 
With respect to claim 1, the Asher reference teaches a method for managing asynchronous replication, comprising a first storage system configured to participate in a replication process with a second storage system, (see fig. 2) the method comprising: 
receiving a multi-page replication request in conjunction with the replication process, (paragraph 47, where there is a heuristic recommendation by compression ration for 8 KB data blocks for a file server data set in which aspects of the present invention may be realized) wherein the first storage system comprises a plurality of storage devices and the second storage system comprises a plurality of storage devices; (see fig. 2; and paragraph 27) 
determining at least one replication condition meets a threshold; (paragraph 46, where a recommendation is made if the heuristic satisfies given thresholds) and 
in response, optimizing the multi-page replication request to optimize the replication process and to minimize replication bandwidth. (paragraph 47, where compressible data (with compression rate under 0.8) is identified almost always as compressible. For compression ratios between 0.8 and 0.9 the recommendations are mixed)
However, the Asher reference does not explicitly teach wherein the at least one replication condition comprises replication processing capacity usage below a CPU threshold and wherein replication lag is above a replication bandwidth threshold.   
	The Krishnappa reference teaches it is conventional to have wherein the at least one replication condition comprises replication processing capacity usage below a CPU threshold.  (paragraph 134, where if the CPU usage statistics of the performance statistics for the similar data portions are below the CPU usage threshold, then the selected portion's compression level is adjusted higher than the compression level of the similar data portions or left unchanged)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the Asher reference to have to wherein the at least one replication condition comprises replication processing capacity usage below a CPU threshold, as taught by the Krishnappa reference.
The suggestion/motivation for doing so would have been to adjust compression levels based on CPU usage.  (Krishnappa, paragraph 134)
However, the combination of the Asher and Krishnappa references does not explicitly teach wherein the at least one replication condition comprises wherein replication lag is above a replication bandwidth threshold.   (emphasis added)
	The Doshi reference teaches it is conventional to have wherein the at least one replication condition comprises wherein replication lag is above a replication bandwidth threshold.   (paragraph 56, where if the replication lag meets the specified threshold, the process, at 530, sends the recovery point information (or nothing/no data) to the primary appliance. However, if the replication lag does not meet the threshold, the process, at 535, sends the recovery point information as well as a notification specifying one or more parameters that require adjustment to the primary appliance)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the combination of the Asher and Krishnappa references to have wherein the at least one replication condition comprises wherein replication lag is above a replication bandwidth threshold, as taught by the Doshi reference.
The suggestion/motivation for doing so would have been to generate recovery point information, which can be utilized in adjusting replication parameters of a subsequent replication operation.  (Doshi, abstract)
Therefore it would have been obvious to combine the Asher, Krishnappa, and Doshi references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 2, the combination of the Asher, Krishnappa, and Doshi references teaches the method of Claim 1 wherein the replication condition includes Central Processing Unit (CPU) usage. (Asher, paragraph 24, where the determination as to whether a meaningful compression ratio can be achieved, or that the input should not be compressed, allows for saving of CPU resources and reduces "wasted" resources; and Krishnappa, paragraph 134)

With respect to claim 3, the combination of the Asher, Krishnappa, and Doshi references teaches the method of Claim 1 wherein the replication condition includes replication bandwidth. (Asher, paragraph 24, where the determination as to whether a meaningful compression ratio can be achieved, or that the input should not be compressed, allows for saving of CPU resources and reduces "wasted" resources; and Krishnappa, paragraph 134)

With respect to claim 14, the combination of the Asher, Krishnappa, and Doshi references teaches the method of Claim 1 wherein optimizing the multi-page replication request to optimize the replication process comprises: optimizing the multi-page replication request to minimize bandwidth required to complete the replication process. (Asher, paragraph 5; and Krishnappa, paragraph 134)

	Claim 15 is the system implementation of claims 1-3 and 14, and rejected under the same rationale as above.

Claim 20 is the computer program product implementation of claims 1-3 and 14, and rejected under the same rationale as above.

Claims 4-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Asher (US PGPUB # 2014/0195498 A1) in view of Krishnappa (US 2017/0060772 A1) and Doshi (US PGPUB # 2017/0220424 A1) as shown in the rejections above, and in further view of Voll (US PGPUB # 2010/0058002 A1).

	With respect to claim 4, the combination of the Asher, Krishnappa, and Doshi references does not explicitly teach the method of Claim 1 wherein optimizing the multi-page replication request to optimize the replication process comprises: grouping at least two pages of the multi-page replication request into a contiguous segment; and performing compression on the segment.
	The Voll reference teaches it is conventional to have wherein optimizing the multi-page replication request to optimize the replication process comprises: 
grouping at least two pages of the multi-page replication request into a contiguous segment; (paragraph 42, where a compression group refers to a number of adjacent level 0 data block pointers contained within an indirect block or an inode. Illustratively, a compression group comprises eight adjacent level 0 data blocks) and 
performing compression on the segment. (paragraph 42, where a compression group refers to a number of adjacent level 0 data block pointers contained within an indirect block or an inode. Illustratively, a compression group comprises eight adjacent level 0 data blocks)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the Asher, Krishnappa, and Doshi references to have wherein optimizing the multi-page replication request to optimize the replication process comprises: grouping at least two pages of the multi-page replication request into a contiguous segment; and performing compression on the segment, as taught by the Voll reference.
The suggestion/motivation for doing so would have been to have compress data into a lesser number of physical data blocks. (Voll, paragraph 42)
Therefore it would have been obvious to combine the Asher, Krishnappa, and Doshi, and Voll references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 5, the combination of Asher, Krishnappa, and Doshi, and Voll references does not explicitly teach the method of Claim 4 wherein grouping at least two pages of the multi-page replication request comprises: grouping the at least two pages of the multi-page replication request according to addresses associated with the at least two pages, wherein the multi-page replication request is comprised of a plurality of addresses, wherein each of the plurality of addresses has a respective page pointer. (Voll, paragraph 42, where a compression group refers to a number of adjacent level 0 data block pointers contained within an indirect block or an inode; and paragraph 52, where the storage system may reserve a plurality of physical block addresses for use as magic values in accordance with illustrative embodiments of the present invention. According to alternative embodiments of the present invention, each of the magic values (i.e., pointers to specific reserved physical blocks) may be utilized to identify a particular type of compression to be utilized for the compression group.) 

With respect to claim 6, the combination of Asher, Krishnappa, and Doshi, and Voll references teaches the method of Claim 5 wherein the addresses associated with the at least two pages are adjacent addresses. (Voll, paragraph 42, where a compression group refers to a number of adjacent level 0 data block pointers contained within an indirect block or an inode)

With respect to claim 7, the combination of Asher, Krishnappa, and Doshi, and Voll references teaches the method of Claim 4 wherein grouping at least two pages of the multi-page replication request comprises: grouping the at least two pages of the multi-page replication request according to an optimum page size. (Asher, paragraph 48)

With respect to claim 8, the combination of Asher, Krishnappa, and Doshi, and Voll references teaches the method of Claim 7 wherein the optimum page size correlates to an optimum compression ratio. (Asher, paragraph 22)

With respect to claim 9, the combination of Asher, Krishnappa, and Doshi, and Voll references teaches the method of Claim 4 wherein grouping at least two pages of the multi-page replication request comprises: grouping the at least two pages of the multi-page replication request according to a compression ratio associated with each of the at least two pages of the multi-page replication request. (Asher, paragraph 49, where an overwhelming majority of the incompressible data with compression ratio higher than 0.9 are identified. Compressible data (with compression rate under 0.8) is identified almost always as compressible. For compression ratios between 0.8 and 0.9 the recommendations are mixed. It should be noted that the intention is to categorize such data as incompressible but data in this range turns out to be difficult to identify accurately (especially for 8 KB blocks))

With respect to claim 10, the combination of Asher, Krishnappa, and Doshi, and Voll references teaches the method of Claim 4 wherein grouping the at least two pages of the multi-page replication request results in an improved compression ratio over a respective compression ratio associated with each of the at least two pages of the multi-page replication request. (Asher, paragraph 45, where the method 600 determines if data sequences compressibility characteristics frequently changes from compressible to non-compressible and vice versa (step 608) [i.e. the compression ratios improve from non-compressible to compressible]) 

With respect to claim 11, the combination of Asher, Krishnappa, and Doshi, and Voll references teaches the method of Claim 4 further comprising: receiving, at the second storage system, the compressed segment; decompressing the compressed segment into a plurality of decompressed pages; and compressing at least one of the plurality of decompressed pages. (Voll, paragraph 44, where the file system then examines the pointers within the compression group and determines if a magic value is in the first pointer position of the compression group. If a magic value is in the first pointer position, then the file system decompresses the data in the compression group before returning the decompressed data)

	With respect to claim 12, the combination of Asher, Krishnappa, and Doshi references does not explicitly teach the method of Claim 1 wherein optimizing the multi-page replication request to optimize the replication process comprises: detecting that at least one page of the multi-page replication request is compressed; and decompressing the at least one page.
	The Voll reference teaches it is conventional to have wherein optimizing the multi-page replication request to optimize the replication process comprises: detecting that at least one page of the multi-page replication request is compressed; and decompressing the at least one page. (Voll, paragraph 44, where the file system then examines the pointers within the compression group and determines if a magic value is in the first pointer position of the compression group. If a magic value is in the first pointer position, then the file system decompresses the data in the compression group before returning the decompressed data)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the combination of Asher, Krishnappa, and Doshi references to have wherein optimizing the multi-page replication request to optimize the replication process comprises: detecting that at least one page of the multi-page replication request is compressed; and decompressing the at least one page, as taught by the Voll reference.
The suggestion/motivation for doing so would have been to have compress data into a lesser number of physical data blocks. (Voll, paragraph 42)
Therefore it would have been obvious to combine the Asher, Krishnappa, Doshi,  and Voll references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 13, the combination of Asher, Krishnappa, and Doshi references does not explicitly teach the method of Claim 1 wherein optimizing the multi-page replication request to optimize the replication process comprises: grouping at least two pages of a plurality of multi-page replication requests into a contiguous segment; and performing compression on the segment.
	The Voll reference teaches it is conventional to have wherein optimizing the multi-page replication request to optimize the replication process comprises: grouping at least two pages of a plurality of multi-page replication requests into a contiguous segment; and performing compression on the segment. (paragraph 42, where a compression group refers to a number of adjacent level 0 data block pointers contained within an indirect block or an inode. Illustratively, a compression group comprises eight adjacent level 0 data blocks)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the combination of Asher, Krishnappa, and Doshi references to have wherein optimizing the multi-page replication request to optimize the replication process comprises: grouping at least two pages of a plurality of multi-page replication requests into a contiguous segment; and performing compression on the segment, as taught by the Voll reference.
The suggestion/motivation for doing so would have been to have compress data into a lesser number of physical data blocks. (Voll, paragraph 42)
Therefore it would have been obvious to combine the Asher, Krishnappa, and Doshi, and Voll references for the benefits shown above to obtain the invention as specified in the claim.

Claims 16-19 are the system implementation of claims 4-13, and rejected under the same rationale as above.






   2. ARGUMENTS CONCERNING NON-PRIOR ART REJECTIONS/OBJECTIONS
Rejections - USC 112(a/b)
	Applicant's arguments (see pages 8-9 of the remarks) and amendments with respect to claims 1-20 have been considered and are not persuasive.  The Applicant merely argues that the amendments overcome the rejection without further clarifying how they overcome the rejection.  Further, the Examiner notes that the amendments do not address the USC 112 rejections as they merely makes grammatical changes and add ‘and to minimize replication bandwidth’ which appears to be an intended result of the ‘optimizing’.  Thus, the Examiner notes that the ‘and to minimize replication bandwidth’ has not been given patentable weight.  (see MPEP 2111.04)  Therefore, the Examiner has maintained the rejections noted above. 

   3.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
Applicant's arguments (see pages 9-13 of the remarks) and amendments with respect to claims 1-20 have been fully considered and are not persuasive.   The Applicant argues that Doshi does not teach "determining at least one replication condition meets a threshold, wherein the at least one replication condition comprises replication processing capacity usage below a CPU threshold and wherein replication lag is above a replication bandwidth threshold; and in response, optimizing the multi-page replication request to optimize the replication process and to minimize replication bandwidth".   As noted above in the USC 112 rejections and its respective responses, the Applicant does not discuss how these limitations are supported by the specification and how they should be construed.     The Doshi reference (paragraph 56) teaches: where if the replication lag meets the specified threshold, the process, at 530, sends the recovery point information (or nothing/no data) to the primary appliance. However, if the replication lag does not meet the threshold, the process, at 535, sends the recovery point information as well as a notification specifying one or more parameters that require adjustment to the primary appliance.  Thus, based on the citations above, when the replication lag meets the specified threshold, it sends the recovery point information (or nothing/no data) to the primary appliance.   Therefore, Doshi teaches determining if a replication lag meets a threshold.  Further, as noted above in the USC 112 rejections, the Examiner was unsure what is required of the ‘in response’ limitation as it is not contingent on the previous limitations.  The Examiner further notes that Doshi teaches that (paragraph 56) the process generates (or calculates) replication lag as part of also determining, generating, and/or calculating recovery point information.   As noted above, sending nothing/no data would be ‘optimizing’ a response as it would not consume any bandwidth in response to meeting a threshold.  Lastly, the Examiner notes the limitation of ‘and to minimize replication bandwidth’ has not been given patentable weight as it is an intended result of the previous step(s).  (see MPEP 2111.04)  Therefore, the Examiner has maintained the rejections for reasons above, and that the various combinations of Asher, Krishnappa, Doshi and Voll teaches the applicant’s invention as broadly and instantly claimed as shown in the rejections above.  



   4.  CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a second action on the merits and are subject of a second action final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137